           8:20-cv-00737-JFA     Date Filed 04/30/20    Entry Number 18     Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA

    Calvin L. Gaddy,                                    C/A No. 8:20-cv-737-JFA-JDA

                                    Plaintiff,

    vs.
                                                                    ORDER
    United States Federal Courts,



                                    Defendants.


      I.      Introduction

           Calvin L. Gaddy (“Plaintiff”), a state prisoner proceeding pro se, brings this civil

action alleging violations of his constitutional rights. After filing his Complaint, and

supplements thereto, Plaintiff filed a motion requesting leave to proceed in forma pauperis

(“IFP”) under 28 U.S.C. § 1915. (ECF No. 7). In accordance with 28 U.S.C. § 636(b)(1)(B)

and Local Civil Rule 73.02(B)(2) (D.S.C.), the case was referred to a Magistrate Judge for

review.

           After reviewing the motion, the Magistrate Judge assigned to this action 1 prepared

a thorough Report and Recommendation (“Report”) and opines that Plaintiff’s motion to

proceed IFP should be denied. (ECF No. 10). The Report sets forth, in detail, the relevant

facts and standards of law on this matter, and this Court incorporates those facts and



1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
    Civil Rule 73.02(B)(2) (D.S.C.). The Magistrate Judge makes only a recommendation to this
    Court. The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976).
                                                  1
          8:20-cv-00737-JFA     Date Filed 04/30/20      Entry Number 18        Page 2 of 6




standards without a recitation. Plaintiff filed objections 2 to the Report on April 6, 2020.

(ECF No. 14). Thus, this matter is ripe for review.

    II.      STANDARD OF REVIEW

          A district court is only required to conduct a de novo review of the specific portions

of the Magistrate Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b);

Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th

Cir. 1992). In the absence of specific objections to portions of the Magistrate’s Report, this

Court is not required to give an explanation for adopting the recommendation. See Camby

v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Thus, the Court must only review those

portions of the Report to which Plaintiff has made a specific written objection. Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005).

          “An objection is specific if it ‘enables the district judge to focus attention on those

issues—factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM

Trucking of the Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6

(D.S.C. Dec. 12, 2017) (citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73

F.3d 1057, 1059 (10th Cir. 1996)). A specific objection to the Magistrate Judge’s Report

thus requires more than a reassertion of arguments from the complaint or a mere citation

to legal authorities. See Workman v. Perry, No. 6:17-cv-00765-RBH, 2017 WL 4791150,

at *1 (D.S.C. Oct. 23, 2017). A specific objection must “direct the court to a specific error


2
  The first page of Plaintiff’s filing is labeled as a “motion for 59E.” (ECF No. 15). However,
because the Magistrate Judge’s report is only a recommendation to the undersigned, it is not a final
judgment that can be altered pursuant to Fed. R. Civ. P. 59(e). Accordingly, the entirety of this
filing will be construed as objections to the Report.
                                                 2
      8:20-cv-00737-JFA         Date Filed 04/30/20      Entry Number 18        Page 3 of 6




in the magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687

F.2d 44, 47 (4th Cir. 1982).

       “Generally stated, nonspecific objections have the same effect as would a failure to

object.” Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2,

2007) (citing Howard v. Secretary of Health and Human Services, 932 F.2d 505, 509 (6th

Cir. 1991)). The Court reviews portions “not objected to—including those portions to

which only ‘general and conclusory’ objections have been made—for clear error.” Id.

(citing Diamond, 416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at 47)

(emphasis added).

    III.    DISCUSSION

       Within the Report, the Magistrate Judge states that Plaintiff is barred from

proceeding IFP due to the “three strikes” rule contained in 28 U.S.C. § 1915(g) which

provides:

               In no event shall a prisoner bring a civil action or appeal a judgment
       in a civil action or proceeding under this section if the prisoner has, on 3 or
       more prior occasions, while incarcerated or detained in any facility, brought
       an action or appeal in a court of the United States that was dismissed on the
       grounds that it is frivolous, malicious, or fails to state a claim upon which
       relief may be granted, unless the prisoner is under imminent danger of serious
       physical injury.

       28 U.S.C. § 1915(g). The Magistrate Judge correctly concluded that Plaintiff has

filed at least three prior lawsuits 3 which count as “strikes” under this provision.




3
  The Magistrate Judge also noted that Plaintiff has filed at least thirteen cases in this Court and
several others not discussed herein also qualify as strikes under the PLRA.
                                                 3
      8:20-cv-00737-JFA       Date Filed 04/30/20      Entry Number 18      Page 4 of 6




       1. Gaddy v. U.S. District Court Columbia, No. 0:18-cv-1445, ECF No. 15
          (D.S.C. July 9, 2018) (strike because case dismissed as frivolous), aff’d,
          745 F. App’x 507 (4th Cir. 2018);

       2. Gaddy v. State of South Carolina, No. 0:16-cv-1335, ECF No. 20 (D.S.C.
          Aug. 9, 2016) (strike because case dismissed as frivolous);

       3. Gaddy v. S.C. Dep’t of Corr. Office of Gen. Counsel, No. 8:15-cv-2772,
          ECF No. 25 (D.S.C. Feb. 11, 2016) (strike because case dismissed as
          frivolous), aff’d, 667 F. App’x 798 (4th Cir. 2016).

       Accordingly, Plaintiff cannot proceed IFP unless his claim satisfies the exception

for imminent physical harm provided by the three strikes rule. See 28 U.S.C. § 1915(g).

The Magistrate Judge concluded that Plaintiff has failed to allege he is in any imminent

danger.

       In response to the Report, Plaintiff filed several pages of “objections.” (ECF No.

14). However, Plaintiff’s submission, much like his original complaint, is difficult to

decipher as it contains a litany of disjointed statements peppered with citations to unrelated

legal authorities and exhibits which have no bearing on the Magistrate Judge’s

recommendations.      It   also   contains   general   conclusory    allegations   expressing

dissatisfaction with the Report but provides no factual or legal argument which would

constitute a specific objection. For instance, Plaintiff states “P.L.R.A. codified at 28 U.S.C.

§ 1915(g) is unconstital in circumstances of case 8-20-cv-00737.” (ECF No. 14 p. 1)(typed

as it appears in the original). These statements fail to constitute a specific objection or

otherwise point to an error in the Report.

       Additionally, it appears Plaintiff attempts to invoke the imminent danger exception

as he states he has “presented circumstantial prima facie facts of substantially of cognizable


                                              4
         8:20-cv-00737-JFA        Date Filed 04/30/20       Entry Number 18        Page 5 of 6




claim demonstation he’s under imminent danger of continuously serious damages of

physical injury.” (ECF No. 14-1, p. 1)(typed as it appears in the original). However,

Plaintiff fails to allege any facts or otherwise show any imminent danger which would

warrant an exception to 28 U.S.C. § 1915(g). An “inmate must make ‘specific fact

allegations of ongoing serious injury, or of a pattern of misconduct evidencing the

likelihood of imminent serious physical injury.’” Johnson v. Warner, 200 F. App’x 270,

272 (4th Cir. 2006) (quoting Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003)).

Again, these statements fail to show any error in the Report.

            Accordingly, Plaintiff’s motion to proceed IFP must be denied. Plaintiff may still

pursue the claims in his Complaint however if he pays the full filing fee. 4 If Plaintiff does

timely pay the full filing fee, his Complaint will then be subject to review by the Magistrate

Judge to determine if service of process should be authorized. See 28 U.S.C. § 1915A.

      IV.      Conclusion

            After carefully reviewing the applicable laws, the record in this case, the Report,

and the objections thereto, this Court finds the Magistrate Judge’s recommendation fairly

and accurately summarizes the facts and applies the correct principles of law. Accordingly,

this Court adopts the Magistrate Judge’s Report and Recommendation and it is

incorporated herein by reference. (ECF No. 10). Consequently, Plaintiff’s motion to

proceed IFP (ECF No. 7) is denied.




4
    Effective May 1, 2013, the filing fee for a non-habeas civil action is four hundred dollars ($400).
                                                    5
      8:20-cv-00737-JFA       Date Filed 04/30/20     Entry Number 18       Page 6 of 6




       Plaintiff has twenty-one days from the date of this order to pay the filing fee of four

hundred dollars ($400). If Plaintiff timely pays the fee, this action is to be sent back to the

Magistrate Judge for further review. If Plaintiff fails to timely pay the fee, this Complaint

will be dismissed without prejudice pursuant to 28 U.S.C. § 1915(g). The Clerk of Court

is ordered to withhold judgment until the time for such payment expires.

IT IS SO ORDERED.



April 30, 2020                                            Joseph F. Anderson, Jr.
Columbia, South Carolina                                   United States District Judge




                                              6
